Opinion issued November 20, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00473-CV
____________

DEVANAH JOHNS-MCGINNIS, Appellant

V.

DR. ELIZABETH STRAUCH, Appellee




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2002-60999




MEMORANDUM  OPINION
          On , September 9, 2003, we ordered that unless, within 30 days of the date of
the order, appellant filed her brief and a reasonable explanation for failure to timely
file his brief, this Court would dismiss his appeal for want of prosecution.  The 30
days have expired and appellant has not responded.
          Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Alcala.